PER CURIAM.
Clarence Williams appeals his habitual offender sentence for battery on a detainee, a third degree felony. See § 784.082(3), Fla. Stat. (2002); § 775.084(4)(a)3, Fla. Stat. (2002). Williams was sentenced to seven years in prison followed by five years of probation, which, as the state correctly concedes, exceeds the ten-year statutory maximum sentence for a third degree felony under the habitual offender statute. See Rodriguez v. State, 766 So.2d 1147 (Fla. 3d DCA 2000); Townsend v. State, 604 So.2d 885 (Fla. 2d DCA 1992). Accordingly, Williams’ illegal sentence is reversed and the cause is remanded for resentencing. Williams need not be present for the re-sentencing.
REVERSED and REMANDED.
WOLF, C.J., VAN NORTWICK and BROWNING, JJ., concur.